Name: 86/28/Euratom: Council Decision of 20 January 1986 approving the conclusion by the Commission of a Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada concerning cooperation in the field of fusion research and development
 Type: Decision
 Subject Matter: international affairs;  European construction;  electrical and nuclear industries;  cooperation policy;  America
 Date Published: 1986-02-11

 11.2.1986 EN Official Journal of the European Communities L 35/9 COUNCIL DECISION of 20 January 1986 approving the conclusion by the Commission of a Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada concerning cooperation in the field of fusion research and development (86/28/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the Commission, Whereas the Commission has carried out negotiations in accordance with Council directives and proposes concluding a Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada concerning cooperation in the field of fusion research and development; Whereas the conclusion by the Commission of that Memorandum of Understanding should be approved, HAS DECIDED AS FOLLOWS: Sole Article The conclusion by the Commission of the Memorandum of Understanding between the European Atomic Energy Community and the Government of Canada concerning cooperation in the field of fusion research and development is hereby approved. The text of the Memorandum of Understanding is attached to this Decision. Done at Brussels, 20 January 1986. For the Council The President G. BRAKS